Order, entered on May 15, 1961, unanimously modified on the law to dismiss the first cause of action as to all defendants and to dismiss the second cause of action as to the corporate defendants and, as so modified, affirmed, with $20 costs and disbursements to appellants and with leave to plaintiff to serve an amended complaint. The first cause of action is defective in that it fails to allege that the defendants or any of them induced the artists with whom plaintiff had contracts to breach those contracts. The fact that defendants entered into contracts with these persons with knowledge of plaintiff’s contracts is not the equivalent of inducing a breach (Sieven v. Kane, 4 A D 2d 774). As to the second cause of action, none of the wrongful acts are alleged to have been done by the corporate defendants, nor was the individual defendant in their employ at the time he is alleged to have committed them. Concur — Botein, P. J., Breitel, Rabin, Stevens and Stener, JJ.